UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6044


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER JUNIOR RANDALL, a/k/a Chris,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:06-cr-00583-TLW-1)


Submitted: September 22, 2020                                Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Junior Randall, Appellant Pro Se. Everett E. McMillian, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher J. Randall appeals the district court’s order denying relief on his motion

seeking a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§ 404, 132 Stat. 5194, 5222. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Randall,

No. 4:06-cr-00583-TLW-1 (D.S.C. Dec. 17, 2019). We deny Randall’s motion for the

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2